DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed January 15, 2021 (hereinafter “01/15/21 Amendment") has been entered, and fully considered.  In the 01/15/21 Amendment, claims 1, 4, 5, 8, 12, & 19-21 were amended.  No claims were cancelled (claims 37-75 were previously cancelled), or newly added.  Therefore, claims 1-36 remain pending in the application.
3.	The 01/15/21 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the Non-Final Office Action mailed 10/16/20 (“10/16/20 Action”), as well as the rejections under § 102 based on U.S. Patent Application Publication No. 2010/0324644 to Levi et al. 
4.	However, the rejection under § 102 based on U.S. Patent Application No. 2017/0181707 to Fries et al. has been updated to address the new limitations, and maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 14, 19, 33, 34, & 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0181707 to Fries et al. (“Fries”).  
7.	Regarding claim 1, Fries discloses a method of implanting an implantable device into a biological tissue, the method comprising:
(a)    reversibly engaging an engagement feature [retaining hole (8) - ¶[0058]; FIG. 1] of an implantable device [flex shaft (9) - ¶’s [0057], [0058]; FIG. 1; note: the “flex shaft” comprises the flexible, two-dimensional thin-film strip inserted into the brain – see, e.g., ¶’s [0003], [0007], [0022]] with a corresponding engagement feature [retaining wire (13) - ¶’s [0018], [0057], [0058]; FIG. 1] at a fixed location [at window (12) - ¶[0058]; FIG. 1] of an insertion needle [insertion needle (10) - ¶’s [0057], [0058]; FIG. 1] [note: as broadly as claimed, Examiner considers retaining wire (13) to be a feature of insertion needle (10) as retaining wire (13) extends through the inner bore of the insertion needle (10) – see ¶[0018] and FIG. 1; further the claim requires that the engagement occur “at a fixed location” – the window (12) is the location where the engagement between wire (13) and hole (8) occurs, and the window (12) is at a “fixed” position/location of needle (10) (i.e., the location/position of window (12) does not change on the body of needle (10)], thereby generating a device-loaded insertion needle [¶’s [0057], [0058]; FIG. 1], wherein the implantable device [flex shaft (9)] comprises: 
(i) a biocompatible substrate [¶[0017] (“polyimide-based”)]; 
(ii) a conduit embedded in the biocompatible substrate [see ¶[0003] (“The strip carries components that are to be deposited in the living tissue as, e.g., electronic circuits, light guides, fluid vias and the like”); see also ¶[0017] (“the thin-film strip is a micro-electromechanical system (MEMS) in the form of a flexible multi electrode array. The set of this embodiment of the present invention allows application of such MEMS enabling neuroscientific measurements as mentioned above”)]; and 

(b)    inserting the device-loaded insertion needle into a biological tissue [e.g., brain - ¶[0007]] to a desired depth within the biological tissue [¶[0015]]; and
(c)    retracting the insertion needle, thereby disengaging the implantable device from the insertion needle and allowing the implantable device to remain implanted in the biological tissue [¶[0023]; again, as noted above, Examiner considers retaining wire (13) to be a feature of insertion needle (10)].
8.	Regarding claim 2, Fries further discloses wherein the conduit is a conductor of electrons and is an electrode for stimulating or recording [¶[0016]].
9.	Regarding claim 3, Fries further discloses wherein the conduit is a waveguide [see ¶[0003] “light guides”)].
10.	Regarding claim 4, Fries further discloses wherein the implantable device [flex shaft (9)] further comprises a second conduit [¶’s [0003], [0016] (“multi electrode array”)].
11.	Regarding claim 5, Fries further discloses wherein the conduit and second conduit each comprise an electrode [see ¶[0016] (“multi electrode array”)].
12.	Regarding claim 6, Fries further discloses wherein the biocompatible substrate comprises the engagement feature [retaining hole (8)] of the implantable device [¶’s [0018], [0058]; FIG. 1].
13.	Regarding claim 9, Fries further discloses wherein the biocompatible substrate of the implantable device is a non-conductive substrate [¶[0017]].
14.	Regarding claim 10, Fries further discloses wherein the biocompatible substrate of the implantable device comprises an inert polymeric material [¶[0017]].
claim 11, Fries further discloses wherein the biocompatible substrate of the implantable device comprises polyimide [¶[0017]].
16.	Regarding claim 14, Fries further discloses wherein the retracting is initiated with a jerk to facilitate disengagement of the implantable device from the insertion needle [¶’s [0023], [0060]].
17.	Regarding claim 19, Fries further discloses wherein the corresponding engagement feature of the insertion needle is positioned in a distal region of the insertion needle [as broadly as claimed (i.e., “region”), see FIG. 1, a portion of retaining wire (13) is present in window (12) at the distal region/end of needle (10)].
18.	Regarding claim 33, Fries further discloses wherein the biological tissue is a brain [Abstract, ¶’s [0003], [0007], [0022]].
19.	Regarding claim 34, Fries further discloses wherein the brain is a rodent brain, a nonhuman primate brain, or a human brain [Abstract, ¶’s [0003], [0007], [0022]].
20.	Regarding claim 36, Fries further discloses wherein the biological tissue is in vivo [Abstract, ¶’s [0003], [0007], [0022]].

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fries.
24.	Regarding claim 32, Fries discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fries does not, however, explicitly teach wherein the method results in less than 1.5% tissue displacement.  
	However, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that use of the device of Fries would have achieved tissue displacement in Applicant’s claimed range (i.e., less than 1.5%) given that: (1) the structure of Fries is similar to that of Applicant’s structure as broadly as currently claimed [see rejection of claim 1 based on Fries (above)]; (2) Fries likewise teaches implanting the thin-film strip into living tissue at a similar treatment location (particularly brain) – e.g., Abstract, ¶’s [0003], [0007], & [0022]]; (3) Applicant’s as-filed Specification describes how the implantable device and insertion needle can both utilize any convenient set of dimensions/geometries [e.g., pg. 14, line 36 – pg. 15, line 3; and pg. 23, line 2 – pg. 24, line 32]; and (4) Applicant appears to ascribe no particular criticality to the result of less than 1.5% tissue displacement, given Applicant’s disclosure of any number of ranges in the as-filed Specification (see, e.g., pg. 26, ll. 18-30).  
	In short, based on Fries’ teaching of using the same structure, in the same way, in the same tissue, as Applicant, it again is the Examiner’s position that it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that .  

25.	Claims 7, 8, 12, 13, 20, 28, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fries in view of U.S. Patent Application Publication No. 2010/0324644 to Levi et al. (“Levi”).  
26.	Regarding claims 7 & 8, Fries discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	As noted above, Fries discloses that the engagement feature of flex shaft (9) comprises a retaining hole (8) - ¶[0058]; FIG. 1.  
Fries does not, however, disclose:
wherein the engagement feature of the implantable device is a loop (claim 7); nor
wherein a distal end of the insertion needle penetrates through the loop during the engaging (claim 8).
Levi, in a similar field of endeavor, teaches an electrode implantation tool [Abstract], and a method of implanting an implantable device into a biological tissue, comprising reversibly engaging an engagement feature [hook (620) - ¶[0334]; FIG. 20] of an implantable device [electrode assembly (604) and electrode lead (606) - ¶[0332]; FIG. 20] with a corresponding engagement feature [stylet (646) - ¶’s [0337], [0339]; FIG. 20] of an insertion needle [of needle (644) - ¶[0337]; FIG. 20], thereby generating a device-loaded insertion needle [e.g., ¶[0339]; FIG. 20].  Levi further teaches inserting the device-loaded insertion needle into a biological tissue to a desired depth within the tissue [¶[0340]; FIG. 22], and retracting the insertion needle, thereby disengaging the implantable device from the insertion needle [see ¶[0340] (“Hook 620 disengages from stylet 646 as the tool is withdrawn”)] and allowing the implantable device to remain implanted in the biological tissue [¶[0340]].
loop [see ¶[0334] (“…hook 620 is formed by looping the distal end of flexible element 618, as shown in FIG. 20”)], and wherein a distal end of the insertion needle [the distal end of stylet (646) of insertion needle (644)] penetrates through the loop during the engaging [¶’s [0334], [0339]; FIG. 20].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fries such that the engagement feature of the implantable device is a loop, and wherein a distal end of the insertion needle penetrates through the loop during the engaging, as taught by Levi, since such modification amounts merely to the substitution of one known engagement feature (loop) for another (retaining hole), yielding only predictable results (engagement) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
27.	Regarding claims 12 & 13, Fries discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fries does not, however, disclose:
wherein the biocompatible substrate of the implantable device includes one or more anchor arms that flex orthogonal to a body of the implantable device, while remaining connected to the implantable device, as the insertion needle is retracted to facilitate anchoring of the implantable device in the biological tissue (claim 12), nor
wherein the flex of the one or more anchor arms distorts the engagement feature of the implantable device, thereby facilitating disengagement of the implantable device from the insertion needle (claim 13).
Levi, in a similar field of endeavor, teaches an electrode implantation tool [Abstract], and a method of implanting an implantable device into a biological tissue, comprising reversibly engaging an engagement feature [hook (620) - ¶[0334]; FIG. 20] of an implantable device [electrode assembly (604) and electrode lead (606) - ¶[0332]; FIG. 20] with a e.g., ¶[0339]; FIG. 20].  Levi teaches that the implantable device comprises a biocompatible substrate [collectively, non-conductive shaft (610), coupling element (612), and hooking assembly (616) - ¶’s [0332]-[0334]; FIG. 20].  Levi further teaches inserting the device-loaded insertion needle into a biological tissue to a desired depth within the tissue [¶[0340]; FIG. 22], and retracting the insertion needle, thereby disengaging the implantable device from the insertion needle [see ¶[0340] (“Hook 620 disengages from stylet 646 as the tool is withdrawn”)] and allowing the implantable device to remain implanted in the biological tissue [¶[0340]].
	Levi additionally teaches that the biocompatible substrate of the implantable device includes one or more anchor arms [two or more tines (614) of coupling element (612) - ¶’s [0332], [0340]-[0341]; FIG. 20] that flex orthogonal to the body of the implantable device, while remaining connected to the implantable device, as the insertion needle is retracted to facilitate anchoring of the implantable device in the tissue [¶’s [0332], [0340]-[0341]; FIG. 20], and wherein the flex of the one or more anchor arms [(614)] distorts the engagement feature of the implantable device, thereby facilitating disengagement of the implantable device from the insertion needle [¶[0340]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fries such that the biocompatible substrate of the implantable device includes one or more anchor arms that flex orthogonal to a body of the implantable device, while remaining connected to the implantable device, as the insertion needle is retracted to facilitate anchoring of the implantable device in the biological tissue, and wherein the flex of the one or more anchor arms distorts the engagement feature of the implantable device, thereby facilitating disengagement of the implantable device from the insertion needle, as taught by Levi, since such modification amounts merely to application of a known coupling technique that was recognized as part of the ordinary capabilities of one skilled KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
28.	Regarding claim 20, Fries discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fries does not, however, disclose wherein the corresponding engagement feature of the insertion needle is a flange.
Levi, in a similar field of endeavor, teaches an electrode implantation tool [Abstract], and a method of implanting an implantable device into a biological tissue, comprising reversibly engaging an engagement feature [hook (620) - ¶[0334]; FIG. 20] of an implantable device [electrode assembly (604) and electrode lead (606) - ¶[0332]; FIG. 20] with a corresponding engagement feature [stylet (646) - ¶’s [0337], [0339]; FIG. 20] of an insertion needle [of needle (644) - ¶[0337]; FIG. 20], thereby generating a device-loaded insertion needle [e.g., ¶[0339]; FIG. 20].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fries to use a stylet within needle (10) [to engage retaining hole (8)] in lieu of retaining wire (13), since such modification amounts merely to the substitution of one known engagement feature (stylet) for another (wire), yielding only predictable results (engagement) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
	Further, as modified, the engagement feature (stylet) of the insertion needle of Fries/Levi is a flange [with reference to FIG. 20 of Levi, stylet (646) of needle (644) includes a step/reduction in the diameter of the stylet (which Applicant’s as-filed Specification describes as an example of a “flange” – see pg. 19, ll. 12-23)]. 
claims 28 & 29, Fries discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fries does not, however, disclose:
wherein the method comprises implanting a plurality of implantable devices with the same insertion needle, wherein after the steps (a)-(c) for a first implantable device, the method comprises repeating steps (a)-(c) for one or more additional implantable devices using the same insertion needle (claim 28), nor 
wherein the first implantable device and the one or more additional implantable devices are members of a cartridge comprising a plurality of implantable devices, and each time step (a) is performed, one implantable device is removed from the cartridge (claim 29).
Levi, in a similar field of endeavor, teaches an electrode implantation tool [Abstract], and a method of implanting an implantable device into a biological tissue, comprising reversibly engaging an engagement feature [hook (620) - ¶[0334]; FIG. 20] of an implantable device [electrode assembly (604) and electrode lead (606) - ¶[0332]; FIG. 20] with a corresponding engagement feature [stylet (646) - ¶’s [0337], [0339]; FIG. 20] of an insertion needle [of needle (644) - ¶[0337]; FIG. 20], thereby generating a device-loaded insertion needle [e.g., ¶[0339]; FIG. 20].  
	Levi further teaches electrode devices used in combination with a cartridge, including  
implanting a plurality of implantable devices with the same insertion needle, wherein after the steps (a)-(c) for a first implantable device, the method comprises repeating steps (a)-(c) for one or more additional implantable devices using the same insertion needle [¶’s [0330]-[0331]], and wherein the first implantable device and the one or more additional implantable devices are members of a cartridge comprising a plurality of implantable devices, and each time step (a) is performed, one implantable device is removed from the cartridge [¶’s [0330]-[0331]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fries such that the method comprises implanting a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

30.	Claims 15, 23-27, 30, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fries in view of U.S. Patent Application Publication No. 2014/0213891 to Gilgunn et al. (“Gilgunn”).
31.	Regarding claim 15, Fries discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fries does not disclose, however, that the device is configured for high-speed implantation, device release, and implant actuator retraction. 
Gilgunn, in a similar field of endeavor, relates to an apparatus and method for implanting devices into soft tissue [¶[0028]].  Gilgunn futher teaches the use of multi-unit cartridges for the implantation of multiple micrometer-scale interfaces during a single surgery without retooling, to reduce surgery time and minimize the handling of the prosthetic interfaces [see, e.g., ¶’s [0003], [0029], [0049], [0061], [0074]; FIG. 8].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fries such that the implantable device is a member 
	The combination of Fries and Gilgunn is silent regarding retraction speeds, and therefore fails to teach wherein the retracting is performed with an acceleration of the insertion needle of at least 50,000 meters per second squared (m/s2).
            However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Gilgunn so as to retract the insertion needle with an acceleration of at least 50,000 meters per second squared (m/s2), since Applicant has not disclosed that this particular claimed acceleration value solves any stated problem or is for any particular purpose [note pg. 28, line 13 – pg. 29, line 7 of Applicant’s as-filed Specification which describes multiple different retraction acceleration and velocity values and ranges], and it appears that the invention would perform equally as well (to disengage the implantable device from the insertion needle) with the needle retraction configuration of Fries/Gilgunn.
32.	Regarding claim 23, Fries discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fries does not disclose wherein the implantable device is a member of a cartridge comprising a plurality of the implantable devices. 
Gilgunn, in a similar field of endeavor, relates to an apparatus and method for implanting devices into soft tissue [¶[0028]].  Gilgunn futher teaches the use of multi-unit cartridges for the implantation of multiple micrometer-scale interfaces during a single surgery without retooling, to reduce surgery time and minimize the handling of the prosthetic interfaces [see, e.g., ¶’s [0003], [0029], [0049], [0061], [0074]; FIG. 8].  

33.	Regarding claim 24, the combination of Fries and Gilgunn teaches all of the limitations of claim 23 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Fries and Gilgunn further teaches wherein step (a) includes, after the engaging, removing the engaged implantable device from the cartridge [Gilgunn, ¶’s [0003], [0029], [0030], [0055], [0056]]. 
34.	Regarding claims 25 & 26, the combination of Fries and Gilgunn teaches all of the limitations of claim 23 for the reasons set forth in detail (above) in the Office Action.  
	Gilgunn further teaches that the cartridge includes a backing component (25) to which the plurality of implantable devices is adhered [see FIG. 8], but does not teach wherein the cartridge comprises a flexible backing sheet to which the plurality of implantable devices is adhered (claim 25), nor wherein the flexible backing sheet comprises parylene (claim 26).
	Fries, however, teaches that the flexible thin-film strip is parylene-based [¶[0017]].  
	Accordingly, when the implantable flexible thin-film strips are arranged in the cartridge of Fries/Gilgunn, as broadly as claimed, the cartridge can be said to include a parylene flexible backing sheet to which the plurality of implantable devices is adhered. 
35.	Regarding claim 27, the combination of Fries and Gilgunn teaches all of the limitations of claim 25 for the reasons set forth in detail (above) in the Office Action.  
The combination of Fries and Gilgunn further teaches wherein step (a) includes, after the engaging, delaminating the engaged implantable device from the flexible backing sheet [Gilgunn, ¶’s [0003], [0029], [0049], [0061], [0074]; FIG. 8].
claims 30 & 31, Fries discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fries does not, however, teach wherein the insertion needle is guided by micromanipulators (claim 30), nor wherein the insertion needle is guided by automated micromanipulators controlled by a processor (claim 31).
Gilgunn, in a similar field of endeavor, relates to an apparatus and method for implanting devices into soft tissue [¶[0028]].  Gilgunn further teaches that it was known in the art to utilize insertion mechanisms of varying levels of complexity and functionality including, e.g., utilizing robotic manipulators to implant needles, as well as electronically controlling a micromanipulator to achieve certain insertion speeds for evaluation of penetration mechanics in cerebral cortex [¶[0026]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fries such that the insertion needle is guided by micromanipulators, including automated micromanipulators controlled by a processor, so as to provide the benefit of, e.g., a more precise control of insertion placement and speed.   

37.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fries in view of U.S. Patent Application Publication No. 2010/0234856 to Stoianovici et al. (“Stoianovici”).
38.       Regarding claims 16-18, Fries discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Fries does not, however, disclose: 
wherein the insertion needle rotates about its longitudinal axis during the inserting (claim 16); 
wherein the insertion needle rotates about its longitudinal axis during the retracting (claim 17); nor
claim 18).
            Stoianovici, in a similar field of endeavor, relates to methods for inserting a medical instrument (e.g., needle) into tissue of a human, with the instrument being configured and arranged so that the medical instrument is rotated as it is being moved longitudinally for insertion into the tissue [¶[0013]].  Stoianovici further teaches that the direction (clockwise, counterclockwise) the needle is to be rotated can be controlled so that, for example, the needle spirals in a clockwise direction when it is being inserted, and the needle spirals in a counterclockwise (or opposite) direction when being withdrawn [¶[0115]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fries such that the insertion needle rotates about its longitudinal axis during the inserting, the insertion needle rotates about its longitudinal axis during the retracting, and wherein the insertion needle rotates in one direction about its longitudinal axis during the inserting, and rotates in the opposite direction about its longitudinal axis during the retracting, as taught by Stoianovici, so as to provide the advantages of breaking static friction, possibly reducing insertion forces by the "drilling" effect of the spiral motion, as well as reducing deformations by reducing interaction forces [Stoianovici, e.g., ¶[0015]].

39.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fries in view of U.S. Patent Application Publication No. 2014/0357983 to Toomey et al. (“Toomey”).
40.	Regarding claim 22, Fries discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While, as noted above, Fries discloses that needle (10) includes retaining wire (13), Fries does not disclose wherein the insertion needle comprises two wires twisted together forming a helix.
e.g., a coiled wire stylet wherein a multiple wire braid/coil may be used [e.g., ¶[0034]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fries such that retaining wire (13) comprises a coiled wire stylet in order to add strength and increase flexibility [Toomey, ¶’s [0034], [0035]].

41.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Fries in view of U.S. Patent Application Publication No. 2014/0239600 to Walsh et al. (“Walsh”).
42.	Regarding claim 35, Fries discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fries does not, however, disclose wherein the biological tissue is ex vivo.
	However, it was well known, before the effective filing date of the claimed invention, to conduct testing of systems/devices and methods on ex vivo structures for safety/performance purposes prior to conducting procedures on actual living patients/subjects.
	As one example, Walsh, in a similar field of endeavor, relates to controlling the penetration of instruments such as drills and needles being inserted into either hard or soft material [Walsh, ¶[0005]].  More particularly, Walsh teaches that testing of a retraction mechanism occurred on ex-vivo animal structures to verify that the retraction mechanism was safe (that it successfully removed the drill bit before damaging soft tissue beneath the skull) [Walsh, ¶[0077]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fries such that the biological tissue is ex vivo for, e.g., testing purposes in order to verify safe, effective, and desired performance of the device of Fries prior to use on actual patients/subjects in order to prevent injury or other unintended results.

43.       Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fries and Levi, as applied to claim 20 above, further in view of U.S. Patent Application Publication No. 2014/0357983 to Toomey et al. (“Toomey”).
44.	Regarding claim 21, the combination of Fries and Levi teaches all of the limitations of claim 20 for the reasons set forth in detail (above) in the Office Action.  
While, as noted above, the combination of Fries and Levi teaches that the engagement feature of the insertion needle is a flange [stylet (646) of the insertion needle (644) includes a step/reduction in the diameter of the stylet], the combination of Fries and Levi does not teach wherein the insertion needle comprises two connected wires and one of the two wires is shorter than the other such that a distal end of the shorter wire forms the flange.
            Toomey, in a similar field of endeavor, relates to access needles and stylet assemblies [Abstract], and teaches, e.g., a multiple wire stylet comprising a plurality of wire strands (two or more wire strands) [¶[0039]] joined together (connected) at certain portions of the stylet body for reinforcement [¶[0042]].  Toomey further teaches that the distal end of one of the wire strands of the multiple wire stylet may be joined to the stylet tip [¶[0041]] [this would be the longer of the two wire strands at it extends to the stylet tip, meaning that the other of the wire strands would be shorter (since it doesn’t connect to the stylet tip)].       
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Levi such that stylet (646) of needle (644) comprises a multiple wire stylet since such modification amounts merely to the simple substitution of one known stylet-type for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Further as modified, the multiple wire stylet of Fries/Levi would include the step/reduction in the diameter of the stylet (the flange) along its length [Levi - FIG. 20], with the distal end of the shorter wire strand being a part of the reduced diameter section (thereby any portion of the shorter wire strand that is distal to the proximal-most end of the shorter wire strand can be considered a distal end).  

Response to Arguments
45.	As noted above, the 01/15/21 Amendment has overcome the prior claim objections, rejections under § 112(b), and the rejections under § 102 based on U.S. Patent Application Publication No. 2010/0324644 to Levi et al. 
46.	Applicant’s arguments concerning the rejection of independent claim 1 under § 102 based on Fries [01/15/21 Amendment, pgs. 11-13] have been fully considered, but are not persuasive.  
47.	Particularly, Applicant argues that “Fries fails to teach or suggest an engagement feature positioned at a fixed location on an insertion needle” [01/15/21 Amendment, pg. 12].  Examiner disagrees with this contention, and notes that the rejection under § 102 has been updated to demonstrate how Fries anticipates independent claim 1 (as amended). 
48.	Notably, independent claim 1 now requires the step of “reversibly engaging an engagement feature of an implantable device with a corresponding engagement feature at a fixed location of an insertion needle.”  As such, the “engaging” has to occur at a fixed location of an insertion needle.  As the rejection makes clear, and as broadly as claimed, the window (12) of insertion needle (10) is the location where the engagement feature [retaining hole (8)] of the implantable device [flex shaft (9)] engages retaining wire (13) of needle (10) [Fries, FIG. 1].  Further, window (12) constitutes a “fixed location” of insertion needle (10) in that the location/position of window (12) does not change on the body of needle (10).  For these reasons, Applicant’s arguments are not persuasive, and the rejection of claim 1 under § 102 based on Fries is maintained.



Conclusion
49.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
50.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/BCB/
Examiner, Art Unit 3794

                                                                                                                                                                                                       


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794